DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 1/12/2022.  Claims 1, 2, 4-8, 10-14, and 16-18 are pending where claims 1, 2, 4-8, 10-14, and 16-18 were previously presented and claims 3, 9, and 15 were cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuksel et al [US 9,679,018] in view of Ruocco et al [US 5,864,855].
With regard to claim 1, Yuksel teaches a computer-implemented method of updating a knowledge graph, comprising: receiving a model corresponding to a set of documents, wherein the model comprises a plurality of entities, a plurality of entity associations (see Figure 6; col 6, lines 5-22; col 18, lines 40-56; the model can store information about entities from documents as well as entity associations), 
and a plurality of confidence scores corresponding to the plurality of entity associations, wherein a confidence score for two entities of an entity association is calculated by dividing a number of documents of the set of the documents in which each of the two entities is present by a total number of documents of the set of documents  (see Figure 6; col 18, line 57 through col 19, line 6; the system can determine confidence values for two entities based on dividing the number of documents in which the two entities are presented versus the total number of documents in the set), 
calculating a relevance value for each entity of the plurality of entities that are present in the set of documents and for each entity of the plurality of entities that are present in a new document (see col 8, lines 25-62; the system can determine the relevancy of various entities including documents already part of the system and new documents as they are published/posted/made available);

and updating the confidence scores for each of the identified one or more entity associations based on a level of support in the new document (see col 18, line 57 through col 19, line 23; the system can periodically recalculate entity group frequency to reflect the current corpus of documents to keep the content up-to-date when new documents have been added).
Yuksel teaches various relevance values for a document (see col 15, lines 49-52) where a relevance value for each entity in the document is determined and utilized to determine a document topic; however, Yuksel does not appear to explicitly teach wherein identifying the one or more entity associations that are supported by the new document comprises: calculating a cosine similarity value between a vector comprising the relevance values of the new document and a vector comprising an average of the relevance values of the set of documents, and determining that the cosine similarity value exceeds a threshold value.
Ruocco teaches calculating a cosine similarity value between a vector comprising the relevance values of the new document and a vector comprising an average of the relevance values of the set of documents, and determining that the cosine similarity value exceeds a threshold value (see col 3, lines 58 through 65 and col 5, lines 12-33; the system can utilize an average of the relevance values as a cluster vector where the system can calculate cosine similarity between a new document and a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the index cluster system of Yuksel by incorporating indexing via clustering of documents together based similarity relevance as taught by Ruocco in order to be able to organize the documents together into themes/topics based on the entities in the documents but also allow for a quick calculation of similarity to determine where new documents should go thereby allowing the clusters to be easily maintained and utilized for later search and retrieval.
Yuksel in view of Ruocco teach wherein identifying the one or more entity associations that are supported by the new document comprises: calculating a cosine similarity value between a vector comprising the relevance values of the new document and a vector comprising an average of the relevance values of the set of documents, and determining that the cosine similarity value exceeds a threshold value determining that the cosine similarity value exceeds a threshold value (see Yuksel, col 15, lines 44-56; col 8, lines 42-62; see col 18, line 57 through col 19, line 23; see Ruocco, col 3, lines 58 through 65 and col 5, lines 12-33; the system can utilize similarity to group/cluster a new document with a set of existing documents and then illustrating teachings of comparing entity relevance values in the form of a vector to another vector via cosine similarity and utilizing a threshold to determine if they are similar or not while also being able to update the scores for the entity groups as new documents are added).

With regard to claim 2, Yuksel in view of Ruocco teach wherein the relevance value for each entity is calculated according to a term frequency-inverse document frequency (see Yuksel, col 8, line 63 through col 9, line 11; the system can determine the frequency of teach term/entity as well as the inverse document frequency).

With regard to claim 6, Yuksel in view of Ruocco teach wherein the new document is selected from a second set of documents, and further comprising: fetching the second set of documents from one or more repositories according to a predefined schedule (see Yuksel, col 18, line 40 through col 19, line 15; the system can fetch new documents like news articles on a periodic basis).

With regard to claims 7, 8, and 12, these claims are substantially similar to claims 1, 2, and 6 and are rejected for similar reasons as discussed above.

With regard to claims 13, 14, and 18, these claims are substantially similar to claims 1, 2, and 6 and are rejected for similar reasons as discussed above.


Claims 5, 11, and 17 are rejected under AIA  35 U.S.C. § 103(a) as being unpatentable over Yuksel et al [US 9,679,018] in view of Ruocco et al [US 5,864,855] in further view of Farid et al [US 2018/0150459 A1].
As to claim 5, Yuksel in view of Ruocco teach the computer-implemented method of claim 1. 
However, Yuksel in view of Ruocco may not teach explicitly every element of these limitations as disclosed by Farid: wherein the set of documents and the new document are processed by applying text normalization using one or more of syntactic cues and semantic cues.
Farid teaches wherein the set of documents and the new document are processed by applying text normalization using one or more of syntactic cues and semantic cues (see paragraphs [0084] and [0085]; normalizing entity terms in triples using semantic processes including stemming techniques and tokenizing multi-term concepts analyzed against dictionary or thesaurus or domain-specific ontologies).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Yuksel in view of Ruocco and Farid before the effective filing date of the claimed invention, to combine their processing methods because Yuksel in view of Ruocco and Farid are both document retrieval systems using entity dictionaries (Farid’s “triplets” are entity relators). I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Yuksel in view of Ruocco with Farid for additional methods of “finding and retrieving documents that are similar to a reference, and in particular where the similarity is determined based at least in part on the semantic similarity of facts present in both” (Farid paragraph 8).

As to claim 11, it is rejected on the same grounds as claim 5.
As to claim 17, it is rejected on the same grounds as claim 5.


Claims 4, 10, and 16 are rejected under AIA  35 U.S.C. § 103(a) as being unpatentable over Yuksel et al [US 9,679,018] in view of Ruocco et al [US 5,864,855] in further view of Suzuki [US 2008/0270119].
As to claim 4, Yuksel in view of Ruocco teach the computer-implemented method of claim 1 as discussed above.
Yuksel in view of Ruocco teach wherein the plurality of entities are present in an abstract of a document.
Suzuki teaches wherein the plurality of entities are present in an abstract of a document (see paragraph [0022]; the system can determine topic words including words that appear in abstracts of the documents).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the entity/topic determination of Yuksel in view of Ruocco by applying different weights/scores based on various factors including the entities being present in the abstract of the documents as taught by Suzuki in order to allow the system to better discern between different entities/topics by utilizing different weighting schemes to not only identify entities/topics of the documents but also the entities that document authors/writers may have 

With regard to claims 10 and 16, these claims are substantially similar to claim 4 and is rejected for similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 8 through the last paragraph on page 9) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruocco.  As seen from the 35 USC 103 rejections, the combination of the cited prior art references teach the usage of vectors and cosine similarity in a manner to determine associations for a new document and a vector comprising the average of the document vectors in the cluster in a manner similar to the limitations cited in the claim.  Upon further review of the applicant’s specification, the applicant previously cited paragraph 37 of their specification which also includes discussions of utilizing a mode of the results (i.e. new document compared to each document in group and result is whether similarity threshold is met) to determine if new document should be added to that group.  Although the concept of “mode” is known, the application of it as a clustering means does not appear to be taught by the currently cited prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/21/2022